                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

JIMMY WILLIAMS, #213512,                  )
                                          )
      Petitioner,                         )
                                          )
      v.                                  )   CIV. ACT. NO. 2:15-cv-362-ECM
                                          )              (WO)
LEON BOLLING, et al.,                     )
                                          )
      Respondents.                        )

                              FINAL JUDGMENT

      In accordance with the prior proceedings, opinions, and orders of the court, it

is the ORDER, JUDGMENT, and DECREE of the court that the petition for writ of

habeas corpus (Doc. # 1) is DISMISSED without prejudice as moot.

      It is further ORDERED that no costs are taxed.

      The Clerk of the Court is DIRECTED to enter this document on the docket as

a final judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      This case is closed.

      DONE this 16th day of November, 2018.


                                 /s/ Emily C. Marks
                                EMILY C. MARKS
                                UNITED STATES DISTRICT JUDGE
